Citation Nr: 0831820	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date, prior to December 12, 2005, 
for a grant of entitlement to death pension with aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1944 to March 1946.  The veteran died on 
December [redacted], 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2006 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to death 
pension with aid and attendance and assigned an effective 
date of December 12, 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Following the veteran's death in December 2003, the 
appellant filed an original claim for entitlement to death 
pension benefits on February 17, 2004. 

2.  The RO sent a letter on July 28, 2004 advising her of the 
need to send additional evidence to clarify issues regarding 
cohabitation which were raised in the February 2004 claim.  
The appellant did not respond within a year of receiving this 
notice thereby abandoning the February 2004 claim.  

3.  The appellant did not appeal, nor did she allege clear 
and unmistakable error (CUE) with an October 22, 2004 
determination which denied entitlement to death pension 
benefits based on her failure to provide information 
requested by the RO in July 2004.

4.  The appellant submitted a new claim for entitlement to 
death pension benefits on December 12, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to December 12, 2005 
for the grant of death pension benefits have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.152, 3.158, 3.159, 
3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The appellant was provided notice regarding effective 
date requirements in a letter dated in January 2007.

The Board notes that the enactment of the VCAA has no 
material effect on adjudication of the claim for pension 
benefits currently before the Board.  See Mason v. Principi, 
16 Vet. App. 129 (2002) (VCAA not applicable to nonservice- 
connected pension claims in which the law and not the 
evidence was dispositive).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  In this case, the earliest possible 
date permitted by the effective date regulations has been 
granted, so that an earlier effective date is not legally 
possible.  In cases such as this, where a claim cannot be 
substantiated because there is no legal basis for the claim, 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

II. Earlier Effective Date

The appellant alleges that she should be entitled to an 
effective date prior to December 12, 2005 for entitlement to 
widows death pension with aid and attendance.  She requests 
that the date go back to the time when she filed a claim for 
dependency and indemnity compensation (DIC) benefits shortly 
after the veteran's December 2003 death.  

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance; or, if not in need of aid and 
attendance, by reason of being housebound. See 38 U.S.C.A. § 
1541; 38 C.F.R. § 3.351(a)(5).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
 5110(a) (West 2002); 38 C.F.R. § 3.400.  

For awards based on claims received between October 1, 1984 
and December 9, 2004, the effective date of an award based on 
an original claim for non service-connected death after 
separation from service shall be the first day of the month 
in which the veteran's death occurred if the claim is 
received within 45 days after the date of the veteran's 
death; otherwise, it is the date of receipt of the claim.  
For awards based on claims received on or after December 10, 
2004, the effective date of an award based on an original 
claim for nonservice-connected death after separation from 
service shall be the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of the veteran's death; otherwise, it is 
the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 
§ 3.155 (2007).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a).

The Court has determined in Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992) that a claim for dependency and indemnity 
compensation (DIC) benefits constitutes a claim for death 
pension.  

As noted above, the veteran died on December [redacted], 2003.  On 
January 22, 2004, the appellant underwent a VA examination 
for Aid and Attendance, which found her to require daily 
assistance from a skilled provider.  On February 17, 2004, 
she filed an application for DIC benefits for death pension 
and/or accrued benefits.  She specifically requested 
nonservice-connected pension benefits for a surviving spouse 
(widow's pension) with consideration of household benefits.  
On her application, she checked a box indicating that she did 
not continuously cohabitate with the veteran between the time 
of their marriage and his death, but did not provide 
additional information regarding the cohabitation situation.

On May 4, 2004 she is noted to have filed an application for 
burial benefits, which was denied by a July 2004 decision.  
She did not appeal the denial of burial benefits.  

On July 14, 2004 the RO granted entitlement to basic 
eligibility for Aid and Attendance based on medical findings.  
There was no specific adjudication of the claim for 
entitlement to death pension at the time of this decision.  A 
review of the VA Forms 21-8947 from July 2004 and October 
2004 reflects that she was not in receipt of any payments of 
benefits from the VA during these times.

On July 28, 2004, the RO sent a duty to assist letter for the 
appellant's claim for death pension benefits.  The letter 
specifically advised her as to the need for her to send 
additional evidence in support of this claim.  She was noted 
to have indicated on her application for benefits that she 
and the veteran did not live continuously together from the 
date of marriage to the date of his death.  The letter 
specifically requested statements from her and from 2 other 
persons clarifying the dates and places she and the veteran 
lived during any period of separation.  Also she was asked to 
send a statement clarifying whether they intended to live 
together again.  She was to inform the RO of any attempts to 
resolve or settle their problems and amounts and dates of 
contributions to her support during separation.  Also copies 
of any divorce or annulment documents were asked to be sent 
to the RO.  The RO notified her that she had up a year to 
send the requested information, but that if she took more 
than a year and the claim was granted, the RO would not be 
able to pay her back to the date of claim.  The appellant did 
not send any responses to this letter.  

On October 22, 2004 by letter, the RO denied entitlement to 
death pension benefits based on the fact that she did not 
submit the information requested by the RO.  The letter 
advised her that if the RO received the requested evidence by 
July 28, 2005, they could continue processing her claim, but 
any information received after that date must be considered a 
new claim.  

The appellant did not send any evidence or arguments 
pertaining to this matter by July 28, 2005.  Where evidence 
requested in connection with a claim is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of the 1-year 
period, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension based on such evidence shall commence 
not earlier than the date of filing the new claim. 38 C.F.R. 
§ 3.158 (2007).

The appellant also did not initiate an appeal of the October 
22, 2004 determination, nor has she alleged that this 
determination was made with clear and unmistakable error 
(CUE).  Prior unappealed decisions of the Board and the RO 
are final.  38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104.  Absent a finding of clear and 
unmistakable error (CUE) in a prior final decision, the 
effective date assigned can be no earlier than that date.  No 
revision to a prior final decision may be made absent a 
finding of CUE or a finding of non-finality. 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) (RO decision rendered non-final for insufficient 
notice); See also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of law, 
where there is no prior final RO decision).

There were also no communications sent after this October 22, 
2004 determination that could be construed as a new claim for 
death pension benefits after October 22, 2004 but prior to 
December 12, 2005.  

On December 12, 2005 the appellant's two daughters, along 
with the appellant, submitted a notarized statement to the RO 
that explained the reason for the appellant having lived 
apart from the veteran as of October 1999, and indicated that 
it was to help her raise her child, and that there was no 
divorce or separation between the appellant and the veteran.  
This was treated by the RO as a new claim for widows death 
pension.  The RO then granted entitlement to death pension 
benefits with aid and attendance in an August 18, 2006 rating 
decision, based on the claim received on December 12, 2005.  
Based on this date of claim, the actual effective date for 
payments was January 1, 2006. 

As described above, after receiving a request for specific 
evidence in support of her claim for widows pension on July 
28, 2004, the appellant did not submit any evidence or 
arguments pertaining to her claim.  Thus she abandoned her 
original claim for death pension which had been filed in 
February 2004.  38 C.F.R. § 3.158. After abandoning this 
claim, she did not file any communications that could be 
construed as a new claim for death pension benefits prior to 
the December 12, 2006 notarized statement.  Thereafter, a new 
claim was not received prior to December 12, 2005.  

The Board also notes that a VA examination report or the date 
of receipt of evidence from a private physician or layman 
will be accepted as an informal claim for benefits once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  See 38 C.F.R. § 3.157(b), (b)(1), (2).  Since this 
matter does not pertain to a claim for an increased rating or 
a claim to reopen a previously denied service-connection 
claim, these provisions are not applicable in this case.

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An earlier effective date than December 12, 2005 for 
entitlement to death pension with aid and attendance is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


